          Case 1:20-cv-00113-RDA-TCB Document 1 Filed 02/03/20 Page 1 of 8 PageID# 1

Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)                                                 FILED

                                       United States District Court
                                                                        for the                                  iillij   ;-3 P i--25
                                                           Eastern District of Virginia                        r: r- v




                                                                Alexandria Division



                                                                                  Case No.         V.lOcvUX
                                                                                                  (to befilled in by the Clerk's Office)
                     Benedict Emesowum
                             Plaintiff'(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                    Jury Trial: (check one)         Yes dl No
please write "see attached"in the space and attach an additional
page with thefull list ofnames.)




  Ashley Buxton, M. Kang, N.Mindell, S.Butzer, H.
            Buchofer, Arlington County
                            Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above,please
write "see attached"in the space and attach an additional page
with thefull list ofnames. Do not include addresses here.)



                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                        (Non-Prisoner Complaint)


                                                                       NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the frill name ofa person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits ofa social security number; the year ofan individual's
    birth; a minor's initials; and the last four digits ofa financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                           Page 1 of 7
Case 1:20-cv-00113-RDA-TCB Document 1 Filed 02/03/20 Page 2 of 8 PageID# 2
Case 1:20-cv-00113-RDA-TCB Document 1 Filed 02/03/20 Page 3 of 8 PageID# 3
Case 1:20-cv-00113-RDA-TCB Document 1 Filed 02/03/20 Page 4 of 8 PageID# 4
Case 1:20-cv-00113-RDA-TCB Document 1 Filed 02/03/20 Page 5 of 8 PageID# 5
Case 1:20-cv-00113-RDA-TCB Document 1 Filed 02/03/20 Page 6 of 8 PageID# 6
Case 1:20-cv-00113-RDA-TCB Document 1 Filed 02/03/20 Page 7 of 8 PageID# 7
Case 1:20-cv-00113-RDA-TCB Document 1 Filed 02/03/20 Page 8 of 8 PageID# 8
